United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oak Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1603
Issued: February 21, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 20, 2018 appellant filed a timely appeal from an August 6, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her right knee
and left ankle conditions are causally related to the accepted April 14, 2018 employment incident.

1
2

5 U.S.C. § 8101, et seq.

The Board notes that following the August 6, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On May 25, 2018 appellant, a 54-year-old city carrier assistant, filed a traumatic injury
claim (Form CA-1) alleging that on April 14, 2018, while in the performance of duty, she slipped
on mud and fell to her knees injuring her right knee and left ankle. She stopped work on
April 16, 2018.3
On April 16, 2018 appellant received treatment in an emergency department. A right knee
x-ray taken that day revealed minimal osteoarthritis, but no evidence of a fracture or other findings
to account for her reported pain. A left ankle x-ray revealed mild soft tissue swelling overlying
the medial malleolus, with no evidence of fracture or misalignment. There was also evidence of
plantar and calcaneal spurs, which were not clinically significant. An advanced practice nurse
examined appellant for complaints of bilateral knee pain. Appellant reported that she had slipped
and fell at work. She received a diagnosis of right knee injury and left ankle injury due to a fall.
A nurse prescribed a topical anesthetic and a nonsteroidal anti-inflammatory drug, and discharged
appellant with instructions to follow up with her primary care physician.
By development letter dated July 3, 2018, OWCP advised appellant of the need for
additional factual information and medical evidence in support of her claim for FECA benefits. It
specifically inquired about the circumstances of the alleged April 14, 2018 incident, and why
appellant had delayed filing her Form CA-1. OWCP also requested that appellant provide a
narrative report from her attending physician, which included a diagnosis and a medical
explanation as to how the reported work incident either caused or aggravated a medical condition.
It afforded appellant 30 days to submit the requested information. No further evidence was
received.
By decision dated August 6, 2018, OWCP accepted that the April 14, 2018 employment
incident occurred as alleged and that a medical condition had been diagnosed. It denied the claim,
however, as causal relationship had not been established between the diagnosed condition(s) and
the accepted April 14, 2018 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged, and that any specific
condition or disability claimed is causally related to the employment injury.5
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 Generally, fact of
3

Appellant resigned effective April 19, 2018.

4

Supra note 1.

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

T.H., 59 ECAB 388, 393-94 (2008).

2

injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.7 The second component is whether the employment incident caused a personal
injury.8 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.9
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.10 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.11 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).12
Certain healthcare providers such as physician assistants, nurse practitioners, physical
therapists, and social workers are not considered “physician[s]” as defined under FECA.13
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her right
knee and left ankle conditions are causally related to the accepted April 14, 2018 employment
incident.
The April 16, 2018 emergency department treatment records prepared by a nurse are of no
probative value as a nurse is not considered a physician as defined under FECA.15 Therefore, the

7

T.B., Docket No. 18-1214 (issued January 29, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

John J. Carlone, 41 ECAB 354 (1989).

9

Shirley A. Temple, 48 ECAB 404, 407 (1997).

10

J.L., Docket No. 18-0698 (issued November 5, 2018); I.J., 59 ECAB 408 (2008); Robert G. Morris, 48 ECAB
238 (1996).
11

L.D., Docket No. 17-1581 (issued January 23, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

12

Id.

13

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

14

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician
assistant or certified nurse practitioner will be considered medical evidence only if countersigned by a qualified
physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1).
15

M.N., Docket No. 18-1193 (issued December 28, 2018); supra note 14.

3

emergency department treatment records are of no probative value and thus, are insufficient to
meet appellant’s burden of proof on causal relationship.
Appellant’s April 16, 2018 right knee and left ankle x-rays are also insufficient to establish
causal relationship. While the respective diagnostic studies included findings of minimal
osteoarthritis, mild soft tissue swelling, and plantar and calcaneal spurs, the radiologist who
interpreted the x-rays did not specifically address the cause of the reported findings. Diagnostic
studies are of limited probative value as they do not address whether the employment incident
caused any of the diagnosed conditions.16
The mere fact that a condition manifests itself or is discovered after an employment
incident is insufficient to establish a causal relationship between the condition and the incident.17
Temporal relationship alone will not suffice for purposes of establishing causal relationship.18
Entitlement to FECA benefits may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of a causal relationship.19 Herein, the record lacks rationalized medical
evidence establishing a causal relationship between the accepted April 14, 2018 employment
incident and appellant’s diagnosed conditions. Thus, appellant has not met her burden of proof.
Appellant may submit new evidence and/or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her right
knee and left ankle conditions are causally related to the accepted April 14, 2018 employment
incident.

16

See J.S., Docket No. 17-1039 (issued October 6, 2017).

17

K.L., Docket No. 18-1029 (issued January 9, 2019).

18

Id.

19

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

